Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is in response to the Amendment filed on December 29, 2020, claims 1-22 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 22 are rejected under 35 USC 103 as being unpatentable over Verma et al (US Pat. No. 8,514,828 B1) in view of Annaluru et al (US Pub. No. 2017/0195253 A1).

Regarding claim 1, Verma discloses “receive a packet from a client device via an ingress network interface” (see Verma figure 3 and Col 6, lines 20-45; receiving a packet from roaming client), “wherein the packet comprises a first medium access control (MAC) address indicating a default network access controller” (see Verma figure 3 and Col 6, lines 20-45; the packet includes DA2 that indicates the MAC address of the default gateway), “identify a source MAC address of the packet, wherein the source MAC address indicates a second MAC address of the client device”( see Verma figure 3 and Col 6, lines 20-45; the packet includes SA1 that indicates the source MAC address of the packet).  In addition, Verma teaches the claimed feature of “identify a second network access controller based on the source MAC address.”(See Verma figure 4 and Col 6, lines 55-65 and Col 7, lines 45-55). 
Kim does not appear to explicitly disclose, “update a destination MAC address to indicate a third MAC address of the second network access controller, wherein the second network access controller enforces network policies for a set of client devices that comprises the client device” and “forward the packet to the second network access controller via an egress network interface”.  However, Annaluru discloses “update a destination MAC address to indicate a third MAC address of the second network access controller” (Annaluru ¶ 0010; modifying the destination MAC address to other value), “wherein the second network access packets might be forwarded to SDN controller that enforces and handles rules of routing the packets) and “forward the packet to the second network access controller via an egress network interface”(Annaluru ¶ 0010, ¶ 0034; forwarding to SDN controller).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Verma and Annaluru before him or her to modify the invention of Verma to check the source MAC address and modify the destination MAC address accordingly if needed. The suggestion for doing so would have been in order to transmit the packet to the intended destination and handle packets accurately (¶ 0010).
Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the packet forwarding component is further to: receive one or more authentication packets from the client device (see Verma Col 6, lines 60-65 and Col 14, lines 16-25;  Annaluru ¶ 0189, ¶ 0203); “determine user authentication information based on the one or more authentication packets; determine the MAC address of the client device based on the one or more authentication packets; and store first data indicating an association between the second MAC address” (see Verma figure 3 and Col 6, lines 20-45), “the user authentication information, and the third MAC address”; (see Verma Col 6, lines 60-65 and Col 14, lines 16-25; Annaluru ¶ 0010, ¶ 0034).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein to identify the second network access  (see Verma figure 3 and Col 6, lines 20-45).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the packet forwarding component is further to: receive a second packet from a second client device via the ingress network interface, wherein the packet comprises the first medium access control (MAC) address (see Verma figure 3 and Col 6, lines 20-45); “identify a second source MAC address of the packet, wherein the second source MAC address indicates a fourth MAC address of the second client device; identify the second network access controller based on the second source MAC address” (see Verma figure 3 and Col 6, lines 20-45); update a second destination MAC address to indicate the third MAC address of the second network access controller; and forward the second packet to the second network access controller via the egress network interface”; (see Annaluru ¶ 0010, ¶ 0034).

Regarding claim 5, claim 2 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the authentication packets comprise Remote Authentication Dial-In User Service (RADIUS) packets.”; (see Verma Col 6, lines 60-65 and Col 14, lines 16-25;).  

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the packet forwarding component comprises the ingress network interface and the egress network interface”; (see Annaluru ¶ 0010, ¶ 0034).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the packet forwarding component comprises an authentication bridge to communicate the authentication packets with an authentication server and comprises a protocol bridge to process the packet received from the client device”; (see Verma Col 6, lines 60-65 and Col 14, lines 16-25; Annaluru ¶ 0010, ¶ 0034).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the packet forwarding component is located within a data center and wherein one or more of the default network access controller or the second network access controller are located within the data center”; (see Verma figure 3 and Col 6, lines 20-45).

Regarding claim 9, claim 1 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the apparatus comprises an access point and wherein one or more of the default network access controller or the second network access controller are located within a data center separate from the access point.”; (see Verma figure 3 and Col 6, lines 20-45.

Regarding claim 10, claim 9 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the access point comprises a consumer premise equipment”; (see Annaluru figure 1).

Regarding claim 11, claim 4 is incorporated as stated above.  In addition, the combination of Verma and Annaluru further discloses “wherein the apparatus comprises a load balancer, within a data center, for a plurality of network access controllers”; (see Annaluru ¶ 0052).

Claims 12 - 22 are the method claims corresponding to the apparatus claims 1 - 11 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 11.  Claims 12 – 22 are rejected under the same rational as claims 1 - 11.

Response to Argument(s)
Applicant's argument(s) filed on December 29, 2020 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
The combination of Verma and Annaluru fails to teaches or suggest a "update a destination MAC address to indicate a third MAC address of the second network access controller, wherein the second network access controller 
In response. Examiner respectively disagrees. In the remarks, the applicant argued that if the SDNs correspond to network access controllers (as alleged by the Office Action), then Annaluru would have to teach that a first SDN sets the MAC destination field to the MAC address of a second SDN. Applicant is reminded that claims must be given their broadest reasonable interpretation. Verma ( figure 3 and Col 6, lines 20-45) discloses that the packet includes DA2 that indicates the MAC address of the default gateway. Verma discloses Assigned VLAN 430 field will be used to override the default VLAN of a packet during source MAC bridge lookup in the datapath (See Verma figure 4 and Col 6, lines 55-65 and Col 7, lines 45-55). The examiner agrees that Verma does not appear to explicitly disclose, “update a destination MAC address to indicate a third MAC address of the second network access controller, wherein the second network access controller enforces network policies for a set of client devices that comprises the client device”. To support the shortcommings of Verma, Annaluru was introduced.  Annaluru (¶ 0010) discloses modify fields of the packet, for example, by setting the MAC destination field to a new value, or may direct the SDN switch to output the packet to a particular switch port in a particular queue or drop the packet. Since the 

the combination of Verma and Annaluru fails to teaches or suggest  " wherein the second network access controller enforces network policies for a set of client devices that comprises the client device " as recited in Applicant's claim 1.
IN response: b)	Examiner respectively disagrees. The applicant argued that Annaluru lacks any mention of client devices. Applicant is reminded that claims must be given their broadest reasonable interpretation. Annaluru (¶ 0038) discloses each SDN switch 110 can be associated with or have access to both DRAM as well as TCAM devices in order to store a plurality of flow tables containing rules of appropriates types in either of the devices based on the type of rules being stored in respective flow tables. Also,    Annaluru discloses configuring in a TCAM device flow table rules that control the forwarding and processing flow that are related to devices (¶ 0035, ¶ 0052). Thus, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468